Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ken Landers and his wife, Clarlinda                  Appeal from the 392nd District Court of
Landers, Appellants                                  Henderson County, Texas (Tr. Ct. No.
                                                     2009B-1283). Opinion delivered by Chief
No. 06-13-00131-CV        v.                         Justice Morriss, Justice Carter and Justice
                                                     Moseley participating.
Aurora Loan Services, LLC, and Mortgage
Electronic Registration Systems, Inc., as
Nominee for Aurora Loan Services, LLC,
Appellees



       As stated in the Court’s opinion of this date, we find no error in the summary judgment of
the court below. We affirm the summary judgment of the trial court.
       We further order that the appellants, Ken Landers and his wife, Clarlinda Landers, pay all
costs of this appeal.




                                                     RENDERED MAY 16, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk